Citation Nr: 1439076	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for left ankle disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of right knee arthrotomy.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to November 1980. These matters are before the Board of Veterans' Appeals (Board) from September 2009 (right knee, left ankle) and April 2010 (psychiatric disorder) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Veteran was scheduled for a Travel Board hearing; however, prior to the hearing, the Veteran's representative cancelled the hearing because he was unable to locate the Veteran.  In January 2013, the Veteran was scheduled for a Board videoconference hearing, but failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

Additionally, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board notes psychiatric diagnoses, to include psychological trauma not otherwise specified and dysthymia.  Accordingly, the issue of entitlement for a psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)) has been recharacterized to include service connection for a variously diagnosed psychiatric disability, as reflected on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran does not have an Axis I diagnosis of PTSD.

2.  A variously diagnosed psychiatric disorder was not manifested in service; a psychosis was not manifested in the first postservice year; and current variously diagnosed psychiatric disability is not shown to be related to his service.

3.  At no time during the appeal period is the Veteran's service-connected left ankle disability shown to be manifested by more than moderate limitation of ankle motion.

4.  At no time during the appeal period is the Veteran's service-connected right knee disability (to include residuals of a right knee arthrotomy and degenerative arthritis of the right knee) shown to be manifested by compensable limitation of flexion or extension, severe instability/subluxation, or ankylosis.


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed psychiatric disorder, to include PTSD, psychological trauma not otherwise specified, and dysthymia, is not warranted.  38 U.S.C.A. §§ 1100, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A rating in excess of 10 percent is not warranted for the Veteran's left ankle disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2013). 

3.  A rating in excess of 20 percent is not warranted for the Veteran's service-connected residuals of right knee arthrotomy.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2013). 

4.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected degenerative arthritis of the right knee.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5003 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June and October 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeals were most recently readjudicated by the RO in the December 2011 and January 2012 statements of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) have been associated with the record; however, they appear to be incomplete.  Notably, there is no entrance or separation examination reports.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Accordingly, his postservice treatment records were secured and he was afforded the opportunity (and scheduled) to provide testimony before the Board.  The RO also arranged for a VA examination for the right knee and left ankle in August 2009.  The Board finds that the VA examination report contains sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for a variously diagnosed psychiatric disorder.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a psychiatric disorder that is related to his service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).   

The Board notes that it has considered whether a current examination or additional development to secure updated treatment records would be necessary.  However, because it appears that the Veteran has moved without providing VA with a forwarding address, further efforts in this regard would be futile.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for psychoses) following discharge from service.  38 U.S.C.A. § 1112;    38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

The Veteran claims that he has PTSD due to his service.

The Veteran's STRs are silent for psychiatric complaints, treatment, or diagnosis.  On February 19801 (3 months after separation from service) VA examination, the Veteran was psychiatrically evaluated as normal.

A July 2006 primary care consultation indicated an assessment of PTSD and noted that the Veteran was referred to the National Center for PTSD for screening and assessment if appropriate.  In September 2006, the Veteran underwent PTSD screening.  The psychologist noted that he presented to the appointment as dysthymic.  It was noted that the Veteran was first treated for psychiatric reasons while a student at Boston University in 1993-1994.  The Veteran reported never having been hospitalized for psychiatric reasons.  Regarding PTSD symptoms, the psychologist noted that the Veteran endorses emotional numbing, estrangement from others, social avoidance and isolation, exaggerated startle, chronic sleep deprivation, irritability/anger, and hypervigilance.  However, the psychologist noted that he does not report re-experiencing symptoms as would be expected in someone with PTSD, but instead described his memory of past events as having a ruminative quality that is not attached to specific traumatic re-experiencing.  In October 2006, the Veteran attended a psychotherapy session.  He reported that he remained stable.  The assessment was psychological trauma not otherwise specified, dysthymia, and rule out generalized anxiety disorder.

In January 2010, the RO issued a formal finding on the lack of information required to verify a stressor in connection with the Veteran's claim for PTSD.  The RO noted that the information required to verify the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Serves Records Research Center (JSRRC) and/or is insufficient to allow for meaningful research of the National Archives and Records Administration (NARA).  The RO explained that a review of the Veteran's records and STRs showed no indication of a stressor.  Further, in an October 2009 letter, the Veteran was requested to provide information regarding his alleged stressed, but he did not respond.

The Board will first address the Veteran's theory that he has PTSD due a stressor event in-service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., providing an Axis I diagnosis of PTSD); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Initially, the Board notes that the evidence does not show that the Veteran has an Axis I diagnosis of PTSD.  There are no medical reports of record containing a verified diagnosis of PTSD.  Although a July 2006 primary care record indicated an assessment of PTSD and referred the Veteran for PTSD screening, when such screening did take place in September 2006, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.

To the extent that the Veteran alleges he has PTSD related to a stressor event in service, as a layperson, he is not competent to establish a diagnosis of a psychiatric disability based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)."  The diagnosis of a specific psychiatric disability such as PTSD is a medical question.  The Veteran does not cite to a medical opinion that is deemed adequate.

As there is no probative evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal, service connection for PTSD cannot be granted.  38 C.F.R. § 4.125(a).  

The Board will next consider the matter of service connection for the Veteran's other variously diagnosed psychiatric disabilities.  It is not in dispute that he has received diagnoses of psychological trauma not otherwise specified and dysthymia.  See October 2006 treatment record.  However, the evidence does not show that a psychiatric disability was manifested in service or that a psychosis was manifested in the first post-service year.  His STRs are silent for psychiatric complaints, treatment, or diagnosis.  Additionally, on February 1981 (3 months after separation from service) VA examination, the Veteran was psychiatrically evaluated as normal.  Accordingly, the Board finds that a preponderance of the evidence is against a finding that a psychiatric disability manifested during service and persisted or that a psychosis was manifested within the first post-service year.

What remains for consideration is whether or not the Veteran's variously diagnosed psychiatric disorder may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a psychiatric disorder may be related to service that ended more than 30 years earlier is a medical question, and requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such is related to service.  Consequently, his opinion in this matter is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's variously diagnosed psychiatric disorder may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection for a variously diagnosed psychiatric disability.  Therefore, the appeal in this matter must be denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If there are distinct periods when varying levels of disability are shown, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
 
When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle

The Veteran's claim for an increased rating for his left ankle disability was received in June 2009.  Therefore, the relevant evaluation period begins in June 2008.

July 2009 left ankle X-rays showed no evidence of acute fracture.  The mortise joint was congruent and there was mild degenerative spurring in the ankle joint.

On August 2009 VA examination, the Veteran reported stiffness, locking, and pain.  He indicated that he does not experience weakness, swelling, heat, redness, giving way, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as 3 times per week lasting for 2 hours with pain at a level 6 (out of 10).  He stated that flare-ups are precipitated by physical activity and alleviated by rest and that during such flare-ups, his ankle gives out.  He also reported difficulty with standing and walking.  The Veteran indicated that he is not receiving any treatment for this condition and was not hospitalized for it.  He also indicated that he has had no incapacitation as a result of his left ankle.

On physical examination, range of motion studies showed dorsiflexion to 20 degrees with no objective evidence of painful motion and plantar flexion to 45 degrees with no objective evidence of painful motion.  There was no additional limitation of range of motion on repetitive-use testing.  The examiner stated that the left ankle join is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use.  Left ankle X-rays showed degenerative arthritic changes, but no indication of malunion to the os calcis on the left and no indication of malunion of the stralgus on the left.  The examiner noted that the effect on the Veteran's usual occupation and daily activities was pain when walking.

The Veteran's left ankle disability is rated 10 percent under Code 5271.  Code 5271 provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent rating when marked.  38 C.F.R. § 4.71a, Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."    38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence associated with the record is limited.  In fact, the only record that provides information adequate for rating the left ankle disability is the report of the August 2009 examination, scheduled in connection with the Veteran's claim for increase.  The ranges of motion found on that examination showed full (to 20 degrees) dorsiflexion and full (to 45 degrees) plantar flexion, with no additional limitation of motion following repetitive-use testing.  These findings do not show or suggest that there is more than moderate limitation of left ankle motion.  

Further, while the Board acknowledges the Veteran's reports of stiffness, locking, pain, and flare-ups, there is no evidence to show or suggest additional functional loss so as to bring the level of impairment to (or approximating) marked limitation of motion.  Deluca, 8 Vet. App. 202.  In short, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 20 percent, schedular rating for the left ankle disability (and does not approximate such a level of severity).  

Notably, the Veteran has reported that he is not receiving any treatment for his left ankle condition.  The Board observes that if the Veteran's ankle disability had increased in severity to warrant an increased rating (thereby showing marked limitation of motion), it would seem likely that the Veteran would be seeking some treatment. 

The Board notes that X-rays have shown there is arthritis in the ankle.  Consequently, the ankle disability may, alternatively, be rated under Codes 5010- 5003 (for arthritis with limited painful motion).  However, as the maximum rating under Code 5003 for involvement of a single joint is 10 percent, rating under those criteria would be of no benefit to the Veteran.  

The Board has also considered other codes pertaining to the ankle.  As the August 2009 VA examination report showed full range of motion of the left ankle, a rating for ankylosis under Code 5270 is not warranted.  There is also no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. §  4.71a.    

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's left ankle disability or that the disability picture presented is exceptional.  The symptoms, including pain, stiffness, and locking, and associated restrictions of function shown are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record does not show, nor does the Veteran contend, that he is unemployed due to his service-connected left ankle disability.  Notably, on August 2009 VA examination, the examiner noted no effects other than pain when walking on the Veteran's usual occupation.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the left ankle disability.  Therefore, the appeal in this matter must be denied.

Right Knee

The Veteran's claim for an increased rating for his right knee disability (residuals of right knee arthrotomy and degenerative arthritis of the right knee) was received in June 2009.  Therefore, the relevant evaluation period begins in June 2008.

In August 2008, the Veteran reported increasing right knee pain for 4-5 days.  He reported that in the week prior, he awoke from sleep with cramps and pain in the right knee.  He described an intense sharp pain with weight-bearing and dull-throbbing pain at rest.  He also indicated that he has now been requiring a cane for the past few days as the knee pain has prevented him from bearing weight on the right side.  The assessment was osteoarthritis and right knee pain.

On August 2009 VA examination, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness, and pain.  He indicated that he does not experience redness, drainage, effusion, subluxation and dislocation.  He reported experiencing flare-ups as often as 10 times per week, each time lasting for 6 hours with a pain level of 8-9 (out of 10).  He noted that the flare-ups are precipitated by physical activity and alleviated by rest.  He stated that during flare-ups, he is unstable and it is too painful to walk.  He reported not receiving any treatment for his right knee.  Over the past 12 months, the Veteran reported one incapacitating episode lasting 12 days.

On physical examination, range of motion studies showed flexion to 140 degrees with objective evidence of pain at 100 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no additional loss of range of motion with repetitive-use testing.  The examiner noted that the right knee is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The diagnoses were status post right knee arthrotomy and degenerative arthritis of the right knee.  The examiner noted that the effect of this condition on the Veteran's usual occupation and his daily activities is pain when walking.

The Veteran's right knee disability is currently rated 20% for instability under Code 5257 and 10 percent for degenerative arthritis under Code 5010-5260 (The Board notes that he was assigned the 10 percent rating based on painful motion and X-ray evidence of arthritis and not compensable limitation of flexion).

The evidence shows that the Veteran has confirmed arthritis of the right knee with painful noncompensable limitation of motion.  Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Codes 5010-5003.  Under these circumstances, a maximum rating of 10 percent is for application for each major joint.  As the Veteran is already in receipt of the highest rating under Code 5010, an increased rating under this Code is not warranted.

The right knee disability is manifested by full (to 140 degrees) flexion and full (to 0 degrees) extension.  Under Code 5260 (for limitation of flexion), a 10 percent rating requires limitation to 45 degrees.  Under Code 5261 (for limitation of extension), a 10 percent rating requires limitation to 10 degrees.  As the criteria for a 10 percent rating for either limitation of flexion or for limitation of extension are not at any time met or approximated, an increased rating under either of these Codes (or under each) is not warranted.  

Governing VA General Counsel opinions indicate it is appropriate to assign separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability.  Here, the Board notes that the Veteran is currently in receipt of a 20 percent rating for instability under Code 5257.  Code 5257 provides a 20 percent rating for moderate subluxation or lateral instability and a 30 percent rating for severe subluxation or lateral instability.  On August 2009 VA examination, the Veteran reported giving way, but denied subluxation.  Further, although the VA examiner noted that the right knee is additionally limited by lack of endurance and incoordination, findings of instability and subluxation are not objectively shown and range of motion studies showed that limitation due to pain and other factors was to a noncompensable level.  For these reasons, the Board finds that the Veteran's disability picture approximates no more than moderate subluxation/instability and accordingly, an increased rating (in excess of 20 percent) under this Code is not warranted.

Other Codes for rating knee disability (5256, 5258, 5259, 5262, 5263) do not apply as the Veteran's right knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  Significantly, on August 2009 VA examination, the examiner noted that there was no additional loss of range of motion with repetitive-use testing.   Further, although the examiner noted that the right knee is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use, additional functional limitation due to these factors is not shown.  The effects of pain, fatigue, weakness, lack of endurance, and incoordination are encompassed in the criteria under which the Veteran is presently rated.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right knee disability that are not encompassed by the schedular criteria.  The Veteran's complaints of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness, and pain are all encompassed by the criteria for the ratings now assigned for the instability and arthritis/painful motion.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.  

Finally, the record does not show, nor does the Veteran contend, that he is unemployed due to his service-connected right knee disability.  Notably, on August 2009 VA examination, the examiner noted no effects other than pain when walking on the Veteran's usual occupation.  Consequently, the matter of entitlement to a TDIU rating is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  

The preponderance of the evidence is against the assignment of a combined rating in excess of 30 percent for the right knee disability.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for a variously diagnosed psychiatric disorder, to include PTSD, psychological trauma not otherwise specified, and dysthymia, is denied.

A rating in excess of 10 percent for left ankle disability is denied.

A rating in excess of 20 percent for residuals of right knee arthrotomy is denied.

A rating in excess of 10 percent for degenerative arthritis of the right knee is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


